DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of IDS filed on 5/8/2019 & 1/4/2021.
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claims 1-4 and 6-20 are rejected as falling under the judicial exception of an abstract idea which lacks a useful, concrete and tangible result. A claimed series of steps or acts that not result in a useful, concrete, and tangible result are not statutory within the meaning of  35 U.S.C. 101. For instance, the claimed limitations recite displaying, receiving, capturing…, determining …, and “transmitting…” However, no useful, concrete and tangible result is claimed. On the hand, “a third graphical user interface depicting the line item, wherein the third graphical user interface contains a selectable menu option to activate the camera for capturing the image…” when added to the claim may comprise a useful, concrete, and tangible result. Absent of such result, the claims are not statutory.
Claims 1-20 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 101.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Systrom et al. (US 2020/0143485) teaches method for selectively advertising items in an image.  
Wolinsky et al. (US 2015/0112790) teaches system and method of saving deal offers to be applied at a point-of-sale of retail store.
Brin (US 2019/0018719) teaches securely operating remote cloud-based applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395.  The examiner can normally be reached on Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/EDWYN LABAZE/Primary Examiner, Art Unit 2887